DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 16 September 2016 have been accepted.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Andrew Ritter on 7 May 2021.
The application has been amended as follows: 
	Please amend claim 1 as follows:
--- A computer-implemented method of estimating drug delivery at a target tissue, the method comprising: 

receiving a patient-specific anatomical model of at least one vessel of the patient and a target tissue where a drug is to be supplied; 
receiving patient-specific information defining administration of a drug to the patient; 
identifying one or more locations in the target tissue where drug delivery data will be computed; 
deriving patient-specific data from the patient-specific anatomical model and/or the patient, the patient-specific data including one or more physiological conditions; 
determining, by measuring or calculating, one or more personalized blood flow characteristics in a vascular network leading to the one or more locations in the target tissue where drug delivery data will be computed, using the patient-specific anatomical model, patient-specific information defining the administration of the drug and the patient-specific data including the one or more physiological conditions; 
in the target tissue;
calculating a transportation, spatial, and/or temporal distribution of the drug particles in one or more locations of the vascular network using size and amount of the drug particles, one or more equations describing drug transport, the patient-specific information defining the administration of the drug including size and amount of the drug particles 
determining a ratio of the drug particles reaching the target tissue to the drug particles administered in total based on the calculating the distribution of the drug particles to the one or more locations of the vascular network and the calculated one or more personalized blood flow characteristics; 
computing personalized drug delivery data at the one or more locations in the target tissue of the patient-specific anatomical model using the patient-specific data derived from the patient-specific anatomical model and the transportation, spatial, and/or temporal distribution of the drug particles, the personalized drug delivery data including a circulatory destination probability of the drug particles administered into the vascular network leading to the target tissue based on the ratio of the drug particles reaching the target tissue to the drug particles administered in total; 
outputting the personalized drug delivery data in three-dimensional display overlaid on the patient-specific anatomical model to an electronic storage medium and/or display medium; and 
modifying drug administration to cause the computed personalized drug delivery data including the ratio of the drug particles reaching the target tissue to the drug particles administered in total in the target tissue to be within a range of desired drug delivery data in the target tissue.---
Please amend claim 10 as follows:
--- The method of claim 1, further including: 

receiving, at different time points, one or more medical images of patients; 
extracting patient-specific data from the one or more medical images; 
assessing an effectiveness of the current drug delivery system by comparing the patient-specific data extracted from the one or more medical images; and 
reconfiguring the drug administration in order to increase effectiveness of a current drug delivery system.---

amend claim 13 as follows:
---A system for estimating drug delivery at a target tissue, the system comprising:
at least one data storage device storing instructions for estimating drug delivery at a target tissue; and
at least one processor configured to execute the instructions to perform a method including:
receiving a patient-specific anatomical model of at least one vessel of the patient and a target tissue where a drug is to be supplied; 
receiving patient-specific information defining administration of a drug to the patient; 
identifying one or more locations in the target tissue where drug delivery data will be computed; 
deriving patient-specific data from the patient-specific anatomical model and/or the patient, the patient-specific data including one or more physiological conditions; 
determining, by measuring or calculating, one or more personalized blood flow characteristics in a vascular network leading to the one or more locations in the target tissue where drug delivery data will be computed, using the patient-specific anatomical model, patient-specific information defining the administration of the drug and the patient-specific data including the one or more physiological conditions; 
simulating drug delivery by virtually modeling the administration of drug particles in the target tissue;
calculating a transportation, spatial, and/or temporal distribution of the drug particles in one or more locations of the vascular network using size and amount of the drug particles, one or more equations describing drug transport, the patient-specific information defining the administration of the drug including size and amount of the drug particles 
determining a ratio of the drug particles reaching the target tissue to the drug particles administered in total based on the calculating the distribution of the drug particles to the one or more locations of the vascular network and the calculated one or more personalized blood flow characteristics; 
computing personalized drug delivery data at the one or more locations in the target tissue of the patient-specific anatomical model using the patient-specific data derived from the patient-specific anatomical model and the transportation, spatial, and/or temporal distribution of the drug particles, the personalized drug delivery data including a circulatory destination probability of the drug particles administered into the vascular network leading to the target 
outputting the personalized drug delivery data in three-dimensional display overlaid on the patient-specific anatomical model to an electronic storage medium and/or display medium; and 
modifying drug administration to cause the computed personalized drug delivery data including the ratio of the drug particles reaching the target tissue to the drug particles administered in total in the target tissue to be within a range of desired drug delivery data in the target tissue.---

Please amend claim 14 as follows:
---The system of claim 13, wherein the personalized blood flow characteristics include, one or more of,
a velocity field of blood flow in the patient's vasculature, 
an estimated blood supply in the patient's vasculature, or 
any patient-specific hemodynamic characteristic that affects the distribution of drug particles along the vascular network.---

Please amend claim 16 as follows:
---The system of claim 13, further including: 
receiving, at different time points, one or more medical images of patients; 
extracting patient-specific data from the one or more medical images; 
assessing an effectiveness of the current drug delivery system by comparing the patient-specific data extracted from the one or more medical images; and 
reconfiguring the drug administration in order to increase effectiveness of a current drug delivery system.

Please amend claim 17 as follows:
---A non-transitory computer-readable medium for use on a computer system containing computer-executable programming instructions executing a method for estimating drug delivery at a target tissue where a drug is to be supplied, comprising: 
receiving a patient-specific anatomical model of at least one vessel of the patient and a target tissue;

receiving patient-specific information defining administration of a drug to the patient; 
identifying one or more locations in the target tissue where drug delivery data will be computed; 
deriving patient-specific data from the patient-specific anatomical model and/or the patient, the patient-specific data including one or more physiological conditions; 
determining, by measuring or calculating, one or more personalized blood flow characteristics in a vascular network leading to the one or more locations in the target tissue where drug delivery data will be computed, using the patient-specific anatomical model, patient-specific information defining the administration of the drug and the patient-specific data including the one or more physiological conditions; 
simulating drug delivery by virtually modeling the administration of drug particles in the target tissue;
calculating a transportation, spatial, and/or temporal distribution of the drug particles in one or more locations of the vascular network using size and amount of the drug particles, one or more equations describing drug transport, the patient-specific information defining the administration of the drug including size and amount of the drug particles 
determining a ratio of the drug particles reaching the target tissue to the drug particles administered in total based on the calculating the distribution of the drug particles to the one or more locations of the vascular network and the calculated one or more personalized blood flow characteristics; 
computing personalized drug delivery data at the one or more locations in the target tissue of the patient-specific anatomical model using the patient-specific data derived from the patient-specific anatomical model and the transportation, spatial, and/or temporal distribution of the drug particles, the personalized drug delivery data including a circulatory destination probability of the drug particles administered into the vascular network leading to the target tissue based on the ratio of the drug particles reaching the target tissue to the drug particles administered in total; 
outputting the personalized drug delivery data in three-dimensional display overlaid on the patient-specific anatomical model to an electronic storage medium and/or display medium; and 
modifying drug administration to cause the computed personalized drug delivery data including the ratio of the drug particles reaching the target tissue to the drug particles administered in total in the target tissue to be within a range of desired drug delivery data in the target tissue.---
amend claim 18 as follows:
---The non-transitory computer-readable medium of claim 17, wherein the blood flow characteristics include, one or more of,
a velocity field of blood flow in the patient's vasculature, 
an estimated blood supply in the patient's vasculature, or 
any patient-specific hemodynamic characteristic that affects the distribution of drug particles along the vascular network.---

Please amend claim 19 as follows:
---The non-transitory computer-readable medium of claim 17, further including:
receiving the desired drug delivery data in the target tissue; and
assessing effectiveness of a current drug delivery system by comparing the computed personalized drug delivery data including the ratio of the drug particles reaching the target tissue to the drug particles administered in total in the target tissue with the desired drug delivery data in the target tissue.---
	
	Please amend claim 20 as follows:
---The non-transitory computer-readable medium of claim 17, further including: 
receiving, at different time points, one or more medical images of patients; 
extracting patient-specific data from the one or more medical images; 
assessing an effectiveness of the current drug delivery system by comparing the patient-specific data extracted from the one or more medical images; and 
reconfiguring the drug administration in order to increase effectiveness of a current drug delivery system.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.  Specifically with respect to the outstanding rejections under 35 USC 101, the instant claims include steps whereby additional elements of, for example,  “simulating drug delivery by virtually modeling…” and “outputting a personalized drug delivery in three-dimensional display 
With respect to the outstanding rejections under 35 USC 103, the prior art does not teach or fairly suggest the claimed steps as now amended.  Applicant’s arguments are found persuasive.  See at least, the arguments at pages 15-16 of the response filed 7 April 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is 







/Lori A. Clow/Primary Examiner, Art Unit 1631